—In a breach of contract action to recover moneys allegedly due and owing for services rendered pursuant to an oral agreement, defendant appeals from a judgment of the Supreme Court, Kings County (Vaccaro, J.), dated June 2, 1983, which, following a nonjury trial, awarded the plaintiff the principal sum of $10,303.
Judgment modified, on the facts, so as to decrease the principal amount awarded to plaintiff from $10,303 to $4,378. As so modified, judgment affirmed, without costs or disbursements.
The record fully supports the trial court’s holding that plaintiff’s damages should be based on an hourly rate of $10. This amount was approved by the Board of Education of the City of New York, by whom the defendant was employed as a contractor, and was agreed to by plaintiff’s principal and defendant’s principal. The argument advanced by defendant that the hourly *367rate should have been in a lower amount based on the testimony of plaintiff’s principal as to her costs and anticipated profit margin is irrelevant in this case where the parties entered into an agreement which specified a stated rate for the services rendered.
Though the trial court correctly found that certain payments were made by defendant to plaintiff during the time involved herein on account of the services so rendered, it committed a mathematical error when it credited the defendant with only $14,577 of these sums.
Accordingly, we modify to credit the defendant with the full amount of its payments made, to wit, $20,502, and decrease the amount of the award by the difference between such amount and the credit given to defendant by the trial court. Boyers, J. P., Rubin, Lawrence and Eiber, JJ., concur.